Exhibit 10.1



--------------------------------------------------------------------------------







AMENDMENT AGREEMENT RELATING TO


LOAN AGREEMENT
DATED AS OF JUNE 8, 2017


PROVIDING FOR A


SENIOR SECURED BRIDGE TERM LOAN OF UP TO


US$97,000,000


BY AND AMONG


CNML LPG TRANSPORT LLC,
CMNL LPG TRANSPORT LLC, and
CJNP LPG TRANSPORT LLC
as Joint and Several Borrowers


and


DNB MARKETS, INC.,
as Mandated Lead Arranger and Book Runner


and


DNB BANK ASA, New York Branch,
as Facility Agent and Security Trustee


and


THE FINANCIAL INSTITUTIONS IDENTIFIED ON SCHEDULE 1 THERETO,
as Lenders



--------------------------------------------------------------------------------







As of December 8, 2017

--------------------------------------------------------------------------------

AMENDMENT AGREEMENT RELATING TO
LOAN AGREEMENT


THIS AMENDMENT AGREEMENT RELATING TO LOAN AGREEMENT (this "Amendment") is made
as of the 8th day of December, 2017, by and among (i) CNML LPG TRANSPORT LLC,
CMNL LPG TRANSPORT LLC and CJNP LPG TRANSPORT LLC, each a limited liability
company organized under the laws of the Republic of the Marshall Islands, as
joint and several borrowers (the "Borrowers"), (ii) DORIAN LPG LTD., as parent
guarantor (the "Guarantor"), (iii) the banks, financial institutions and
institutional lenders whose names and addresses are set out in Schedule 1
thereto, as lenders, and (iv) DNB BANK ASA, NEW YORK BRANCH ("DNB Bank"), as
Facility Agent and Security Trustee (each term as hereinafter defined), and
amends and is supplemental to the Loan Agreement, dated as of June 8, 2017, (as
amended by the release and reassignment relating to CORSAIR LPG TRANSPORT LLC
dated November 7, 2017, the "Original Agreement"), made by and among (i) the
Borrowers, (ii) DNB MARKETS, INC., as mandated lead arranger (in such capacity,
the "Mandated Lead Arranger") and as book runner (in such capacity, the "Book
Runner"), (iii) DNB Bank, as facility agent for the Lenders (in such capacity,
the "Facility Agent") and as security trustee for the Lenders (in such capacity,
the "Security Trustee"), and (iv) the banks, financial institutions and
institutional lenders whose names and addresses are set out in Schedule 1
thereto, as lenders (together with any assignee pursuant to the terms of Section
10 thereof, the "Lenders", and each separately, a "Lender").
W I T N E S S E T H   T H A T:
WHEREAS, pursuant to the Original Agreement, the Lenders made available to the
Borrowers a senior secured bridge term loan in the initial amount of up to
Ninety Seven Million United States Dollars ($97,000,000), the current
outstanding amount being Sixty Six Million Nine Hundred Forty Thousand Four
Hundred and Five and 24/100 United States Dollars ($66,940,405.24);
WHEREAS, the Borrowers have requested and the Lenders have agreed to amend the
Original Agreement to extend the Final Payment Date and amend the Margin; and
WHEREAS, the parties hereto have agreed to, inter alia, amend the Original
Agreement as provided herein.
NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:
1.          Definitions.  Unless otherwise defined herein, words and expressions
defined in the Original Agreement have the same meanings when used herein,
including in the recitals hereto.
2.          Representations and Warranties.  The Borrowers hereby reaffirm, as
of the date hereof, each and every representation and warranty made thereby in
the Original Agreement, the Note and the Security Documents (updated mutatis
mutandis and as amended hereby).
3.          No Defaults.  The Borrowers hereby represent and warrant that as of
the date hereof no Event of Default (as such term is defined in the Original
Agreement, as amended hereby) or event which, with the passage of time, giving
of notice or both would become an Event of Default, has occurred.
2

--------------------------------------------------------------------------------



4.          Performance of Covenants.  Except as provided herein, the Borrowers
hereby reaffirm that they have each duly performed and observed the covenants
and undertakings set forth in the Original Agreement, the Note and the Security
Documents (as such terms are defined in the Original Agreement, as amended
hereby), on their part to be performed, and each of the Borrowers covenants and
undertakes to continue duly to perform and observe such covenants and
undertakings so long as the Original Agreement, as the same is amended hereby
and may hereafter further be amended or supplemented, shall remain in effect.
5.          Amendment to the Original Agreement.  Subject to the terms and
conditions of this Amendment, the Original Agreement is hereby amended and
supplemented as follows:

(a)
all references to "this Agreement" shall be deemed to refer to the Original
Agreement, as amended and supplemented hereby; and

(b)
The definition of "Final Payment Date" in Section 1.1 shall be deleted in its
entirety and replaced with the following:

""Final Payment Date" means December 31, 2018;"

(c)
The definition of "Margin" in Section 1.1 shall be deleted in its entirety and
replaced with the following:

""Margin" means the rate per annum as follows:
(i) from the Closing Date up to and including March 31, 2018, 2.50%;
(ii) from April 1, 2018 up to and including June 30, 2018, 6.50%; and
(iii) from and after July 1, 2018, 8.50%;"
6.          No Other Amendment.  All other terms and conditions of the Original
Agreement shall remain in full force and effect and the Original Agreement shall
be read and construed as if the terms of this Amendment were included therein by
way of addition or substitution, as the case may be.
7.          Other Documents.  By the execution and delivery of this Amendment,
each of the Borrowers and the Lenders hereby consents and agrees that all
references in the Note and the Security Documents to the Original Agreement
shall be deemed to refer to the Original Agreement as amended and supplemented
by this Amendment.  By the execution and delivery of this Amendment, the
Borrowers hereby consent and agrees that the Security Documents and any other
documents that have been or may be executed as security for the Facility and all
of its obligations under the Original Agreement, the Note or any Security
Document shall remain in full force and effect notwithstanding the amendments
contemplated hereby.
8.          Conditions Precedent.  The effectiveness of this Amendment shall be
expressly subject to the following conditions precedent:
(a)          Amendment.  The Borrowers shall have executed and delivered to the
Facility Agent this Amendment;
3

--------------------------------------------------------------------------------



(b)          Consent and Agreement.  The Guarantor shall have executed the
Consent and Agreement following this Amendment;
(c)          Corporate Documents.  The Administrative Agent shall have received
such evidence as it may reasonably require as to the authority of the officers
or attorneys-in-fact executing this Amendment including, but not limited to, the
following:

(i)
bringdown certificate of the Borrowers, certified as true and complete by a
respective officer thereof, certifying as true and complete as of the date
hereof the constitutional documents of the Borrowers previously provided
pursuant to certificates dated June 7, 2017;

(ii)
bringdown certificate of the Guarantor, certified as true and complete by an
officer thereof, certifying as true and complete as of the date hereof the
constitutional documents of the Guarantor previously provided pursuant to a
certificate dated June 7, 2017;

(iii)
copies, certified as true and complete by an officer of each of the Borrowers,
of the resolutions of the respective board of directors and shareholders,
manager or members thereof, as the case may be, evidencing approval of this
Amendment and authorizing an appropriate officer or attorney-in-fact to execute
the same on its behalf, or other evidence of such approvals and authorizations;

(iv)
copies, certified as true and complete by an officer of the Guarantor, of the
resolutions of the directors, members or managers thereof evidencing approval of
this Amendment and authorizing an appropriate officer or officers or
attorney-in-fact or attorneys-in-fact to execute the same on its behalf, or
other evidence of such approvals and authorizations;

(v)
copies, certified as true and complete by an officer of each of the Borrowers,
of all documents evidencing any other necessary action (including actions by
such parties thereto other than the Borrowers and the Guarantor as may be
required by the Lenders), approvals or consents with respect to this Amendment;
and

(vi)
all such other agreements, instruments, documents and certificates (including a
certificate of good standing) of the Borrowers as the Lenders deem necessary or
advisable; and

(d)          Fees and Expenses.  The Borrowers shall pay to the Facility Agent
(for further distribution to the Lenders) an amendment fee set forth in that
certain fee letter agreement between the Borrowers and the Facility Agent, dated
as of the date hereof.  The Borrowers shall also pay promptly to the Lenders all
costs and expenses (including reasonable legal fees) of the Lenders in
connection with the preparation and execution of this Amendment.
4

--------------------------------------------------------------------------------



(e)          Legal Opinions.  The Facility Agent shall have received a favorable
opinion from Seward & Kissel LLP, with respect to matters of New York and
Marshall Islands laws, and as to such other matters as the Facility Agent may
reasonably require.
(f)           No Event of Default.  The Lenders shall be satisfied that no Event
of Default (as defined in the Original Agreement, as amended hereby) or event
which, with the passage of time, giving of notice or both would become an Event
of Default have occurred and be continuing and the representations and
warranties of the Borrowers contained in the Original Agreement (as amended
hereby), this Amendment and the other Security Documents (as defined in the
Original Agreement, as amended hereby), shall be true on and as of the date of
this Amendment.
9.            Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.
10.          Further Assurances.  The Borrowers hereby consent and agree that if
this Amendment or any of the Security Documents shall at any time be deemed by
the Lenders for any reason insufficient in whole or in part to carry out the
true intent and spirit hereof or thereof, they will each execute or cause to be
executed such other and further assurances and documents as in the reasonable
opinion of the Lenders may be reasonably required in order more effectively to
accomplish the purposes of this Amendment or any of the Security Documents.
11.          Counterparts.  This Amendment may be executed in as many
counterparts as may be deemed necessary or convenient, and by the different
parties hereto on separate counterparts each of which, when so executed, shall
be deemed to be an original but all such counterparts shall constitute but one
and the same agreement.
12.          Headings; Amendment.  In this Amendment, section headings are
inserted for convenience of reference only and shall be ignored in the
interpretation of this Amendment.  This Amendment cannot be further amended
other than by written agreement signed by the parties hereto.
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.

 
CNML LPG TRANSPORT LLC, as Borrower
 
 
By  /s/ Theodore B. Young
Name: Theodore B. Young
Title: President
 
CMNL LPG TRANSPORT LLC, as Borrower
 
 
By  /s/ Theodore B. Young
Name:  Theodore B. Young
Title: President
 
CJNP LPG TRANSPORT LLC, as Borrower
 
 
By  /s/ Theodore B. Young
Name: Theodore B. Young
Title: President
 
 
DNB BANK ASA, New York Branch
as Facility Agent, Security Trustee and Swap Bank
 
 
By  /s/ Cathleen Buckley
Name:  Cathleen Buckley
Title: Senior Vice President
 
 
By  /s/ Evan W. Uhlick
Name:  Evan W. Uhlick
Title: Senior Vice President
 
DNB CAPITAL LLC, as Lender
 
By  /s/ Cathleen Buckley
Name:  Cathleen Buckley
Title: Senior Vice President
 
By  /s/ Evan W. Uhlick
Name:  Evan W. Uhlick
Title: Senior Vice President

 
Signature Page - Amendment




--------------------------------------------------------------------------------

CONSENT AND AGREEMENT
The undersigned, the Guarantor under the Original Agreement referred to in the
foregoing Amendment Agreement (the "Amendment"), hereby consents and agrees to
such Amendment and to the terms and conditions contained therein and to the
documents contemplated thereby.  The guarantee in Section 11 of the Original
Agreement (as amended by the Amendment) remains in full force and effect as of
the date hereof.


Dated:  December 8, 2017




DORIAN LPG LTD.




By  /s/ Theodore B. Young
Name: Theodore B. Young
Title: Chief Financial Officer and Treasurer



 
 
 
 
 
 
 
 
 
 
 
 
 
Signature Page - Amendment